Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 30, 2019                                                                               Bridget M. McCormack,
                                                                                                                  Chief Justice

  157842                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Elizabeth T. Clement
            Plaintiff-Appellee,                                                                       Megan K. Cavanagh,
                                                                                                                       Justices

  v                                                                SC: 157842
                                                                   COA: 336239
                                                                   Wayne CC: 16-006958-FH
  RAYSHON DEVON DOVER,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the April 17, 2018
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 30, 2019
           p0923
                                                                              Clerk